381 F.2d 731
James William COLLINS, Appellant,v.Lawrence E. WILSON, Warden et al., Appellees.
No. 21605.
United States Court of Appeals Ninth Circuit.
Aug. 10, 1967, Rehearing Denied Sept. 15, 1967.

James William Collins, in pro per.
Thomas C. Lynch, Atty. Gen., San Francisco, Cal., for appellees.
Before BARNES, HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM:


1
The appeal in this case is frivolous.  Collins sues the Warden of San Quentin Prison, where he is an inmate, and the prison accountant, under the Civil Rights Act.  He claims $50,000 damages because his opposition to an extension of time to file a brief, requested by the California Attorney General In Collins' pending appeal to this court in habeas corpus,1 was delayed in mailing for five days.  This court granted the extension on March 25, 1966, the day on which Collins' opposition would have been mailed had there been no delay.  Moreover, when the extension was granted, we had before us Collins' motion to hold the appellee in the habeas corpus case in default because his brief had not been filed in time, and we denied that motion on April 4, 1966.  In short, Collins' contentions were brought to the attention of this court and were ruled upon.  The delay in mailing caused Collins no legally cognizable damages.


2
Affirmed.



1
 Collins v. Wilson, 9 Cir., 1966, 368 F.2d 995